DETAILED ACTION
This office action is in response to the communication dated 08 March 2022 concerning application 16/702,880 filed on 04 December 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-19 are pending; claims 1-13 remain withdrawn; claims 14 and 18 have been amended; claim 20 has been cancelled; and claims 14-19 are currently under consideration for patentability.  

Response to Arguments
Applicant’s arguments dated 08 March 2022, referred to herein as “the Arguments,” have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.

Applicant argues that Examiner is using impermissible hindsight to form the rejection based on the Fishler and Rawat references.  In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Applicant argues against Examiner’s proposed modification of Fishler’s fixation means to incorporate Rawat’s communication feature, arguing that “Fishler is already fully capable of effective communication with an external device” (p. 6 of the Arguments).  Although the Examiner does not dispute that Fishler describes both a fixation means and an antenna means, and further that the antenna means may be “fully capable of effective communication with an external device,” as proposed by the Applicant, the Examiner respectfully submits that Fishler does not describe that the fixation means can be used as the antenna means.  In other words, Fishler describes both features but not necessarily in the same component.  The fixation means and the antenna means may be different components in Fishler’s device, but Rawat provides 
Applicant argues that Rawat’s fixation antenna “requires a three-dimensional structure that is not present in a helix, hook, or needle” (p. 7 of the Arguments).  As such, Applicant concludes that Examiner’s proposed combination “would be poorly suited and undesirable within a chamber of the heart” (p. 7 of the Arguments). The Examiner respectfully submits that Rawat’s three-dimensional shape is not a critical component of the proposed modification.  Rather, it is simply the feature of having a fixation means that also serves as an antenna means, as described by Rawat, that is being incorporated into Fishler’s device.  The Examiner respectfully submits that the exact shape of Rawat’s fixation means is not a hindrance to the proposed combination.  
Applicant argues that “modifying the communication of Fishler to transmit RF communications to an external device as taught by Rawat would require that the communication elements within Fishler be redesigned to accomplish RF communication, which would fundamentally change the principle of operation” (p. 7 of the Arguments).  The Examiner is not arguing that Fishler would use the same communication settings as Rawat, but rather that Rawat’s feature of communicating via the fixation means can be combined into Fishler’s device.  The exact frequency of the communication necessarily would need to be adjusted and optimized for the particular communication being conducted, with such adjustments being well within the ordinary skill of the skilled artisan.  However, such adjustment of the communication settings do not preclude the communication means from being incorporated into the fixation means, resulting in a “fixation antenna” as claimed.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fishler et al. (US 2016/0121128 A1) in view of Rawat et al. (US 2013/0131752 A1).
Regarding claim 14, Fishler describes a leadless implantable medical device 102 comprising
a housing 110
a pacing electrode 108 disposed on a distal portion of the housing (figure 3, for example)
a fixation mechanism 205 disposed on a distal end of the housing (figure 3, for example)
an electronics circuit 210 disposed in the housing ([0077]), the electronics circuit configured to generate and deliver pacing signals to the pacing electrode ([0039], [0077]), wherein the fixation antenna has a body that is shaped as a helix ([0076]; figure 3)
Regarding claim 14, although Fishler describes a fixation mechanism, Fishler does not explicitly disclose that the fixation mechanism is a “fixation antenna configured for operation as a monopole antenna to communicate with an external device.”  Fishler does, however, describe that leadless pacemakers may “communicate with one another, with an ICD 106, and with an external device (programmer) 109 through wireless transceivers, communications coils and antenna, and/or by conductive communication through the same electrodes as used for sensing and/or delivery of pacing therapy” ([0035], emphasis added).  Therefore, the Examiner respectfully submits that Fishler suggests that the leadless pacemaker may contain an antenna to communicate with an external device.  Specifically regarding the configuration of the fixation mechanism as a “fixation antenna,” the Examiner respectfully directs Applicant to the reference of Rawat.  Rawat also describes an implantable medical device ([0009]), including a fixation antenna ([Abstract], [0013]: “the antenna may be…used to anchor devices to a selected location in a body”).  Rawat further describes wherein the fixation antenna is configured for operation as a monopole antenna to communicate with an external device ([Abstract]: “implanted fractal antenna for radio frequency communications between an implantable medical device and an external device”; [0030]).  As Rawat is also directed towards implantable devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a fixation antenna and configure it as a monopole antenna, as described by Rawat, when using the device described by Fisher, as doing so advantageously allows the resulting device to effectively secure the IMD to a selected location in the body while also allowing for effective communication with an external device. 
Regarding claim 15, Fishler further describes a feedthrough assembly 212 operatively connecting the fixation antenna 205 to the electronic circuit 210 ([0079]; figure 3). 
Regarding claim 16, Rawat further describes wherein the fixation antenna includes a body that extends between a proximal end and the distal end, the body having a length defined based on a wavelength of a carrier frequency for communication with the external device ([0030]).  
Regarding claim 17, Rawat further describes wherein the length of the body is a quarter multiple of the wavelength of the carrier frequency ([0030]). 
Regarding claims 18 and 19, Fishler in view of Rawat suggests the leadless implantable medical device of claim 16, and Fishler further describes wherein the fixation mechanism is shaped as a helix ([0076]; figure 3).  Neither Fishler nor Rawat explicitly disclose wherein the helix has less than five turns of rotation or less than one and a quarter turns of rotation between the distal end and the proximal end.  However, the Examiner respectfully submits that, as Fishler describes configuring the fixation mechanism as a helix, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the helix with the necessary number of rotations in order to both securely position the device and allow for proper communication, as doing so would be a matter of optimizing the prior at conditions through routine experimentation (please see MPEP 2144.05).  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-

/Ankit D Tejani/
Primary Examiner, Art Unit 3792